Title: From Alexander Hamilton to Josias Carvel Hall, 21 August 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            New York August 21. 1799
          
          I have received your letter of the fourteenth of this month. It is doubtful with me whether a ge regimental Court martial is competent to try for the crime of desertion—You must will therefore take care of keep in confinement the persons mentioned in your letter untill the circumstances of the regiment are so changed such that a general Court Martial can be convened. I shall give orders for that purpose as soon as I am advised that a sufficient number of officers are assembled at Head quarters—
          You mention that the troops are anxious to receive their wagees—As soon as their pay and muster rolls shall be forwarded the pay of money due to the troops will be sent on. S I have written to the Secretary of war requesting him to forward some money in anticipation of their pay and muster those rolls; but I can not say that this will be done. You are at liberty to employ another surgeon for the purpose of mustering the troops which you will do in the mode heretofore pointed out.  Circumstances have not do not yet permitted the appointment of an a particular  officer for the performance of that duty. the officers whose duty it will be to muster the Troops. In the mean—none appear more proper than the Commandants of the Regiments.  Indeed As it is incumbent on them Commandants of regiments to exercise a vigilant inspection over their recruiting officers, and to render such responsible as enlist men whom  they have reason to beleive must have known, at the time of enlistment to be destitute of the necessary qualifications, this necessarily co— to them, if not with the formal act, yet with the consequences at least of the Muster of their Men and consider them calls them to perform a duty task more disagreeable than that to which you — mention as involving pecuniary loss to the officers &. No  serious inconvenience therefore can result to them. Nothing more unpl  No inconvenience therefore can result to them from being charged with the formal act—(This is all they have to do in the mustering of the troops. This is the only disagreeable part of the duty of mustering the troops. That part of your letter which relates to a
          The attention of the Secy of War has been called to a further  supply of money for recru the purposes of recruiting has been transmitted to the Secretary of war; as also that concerning and to the condition of the drums which have been provided for your regiment.
          With great consideration I am, Sir &c: &c:
          
            P.S. I have just recd. yours of the 18th inst, and observe with pleasure, that if received in time, it would have rendered unnecessary many of the observations contained in my letter—The account of which you speak has not arrived—Your monthly recruiting return has come to hand—You will be pleased to mention to me some officer to be constituted President of the Court Martial intended to be held on your deserters, and also some person to act as Judge Advocate.
          
        